UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:November 30, 2013 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-129388 REDTONE ASIA, INC. (Exact Name of Small Business Issuer as Specified in its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 71-098116 (I.R.S. Tax I.D. No.) Unit 15A, Plaza Sanhe, No. 121 Yanping Road, JingAn District 200042 Shanghai, PRC (Address of Principal Executive Offices) (86) 61032230 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Non-accelerated filer Accelerated filer (do not check if smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 30, 2013, are as follows: Class of Securities Shares Outstanding Common Stock, $0.0001 par value Transitional Small Business Disclosure Format (check one): Yes  No x REDtone Asia, Inc. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 2 ITEM 1. FINANCIAL STATEMENTS 2 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 ITEM 4T. CONTROL AND PROCEDURES 18 PART II - OTHER INFORMATION 19 ITEM 1. LEGAL PROCEEDINGS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4. [REMOVED AND RESERVED] 19 ITEM 5. OTHER INFORMATION 19 ITEM 6. EXHIBITS 19 SIGNATURES 20 Table of Contents 1 ITEM 1. FINANCIAL STATEMENTS REDtone Asia, Inc. As of Quarter Ended November 30, 2013 (unaudited) TABLE OF CONTENTS Condensed Consolidated Balance Sheet as of November 30, 2013 (unaudited) and May 31, 2013 (Audited) 3 Condensed Consolidated Statements of Operations and Comprehensive Income for the Six months ended November 30, 2013 and November 30，2012 (unaudited) 4 Condensed Consolidated Statement of Cash Flows (unaudited) for the Six months ended November 30, 2013 and November 30，2012 5 Notes to the Condensed Consolidated Financial Statements (unaudited) 6–13 Table of Contents 2 REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS At November 30, 2013 and May 31, 2013 November 30, 2013 May 31, 2013 (Unaudited) (Audited) Assets Current assets Cash and cash equivalents $ $ Inventories Accounts receivable Tax recoverable Other receivables and deposits Total current assets Property, plant and equipment, net Intangible assets, net Goodwill Amount due from a related company Total assets $ $ Liabilities and stockholders’ equity Liabilities Current liabilities Deferred income $ $ Accounts payable Accrued expenses and other payables Amount due to a related company Taxes payable Total current liabilities Deferred tax liabilities Total liabilities Stockholders’ equity Common stock, US$0.0001 par value , 300,000,000 shares authorized; 282,315,325 shares issued and outstanding, respectively Additional paid in capital Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. Table of Contents 3 REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three months and six months ended November 30, 2013 and 2012 Three months ended November 30, Six months ended November 30, Revenue $ Other income and gains Service costs ) Personnel cost ) Depreciation expense ) Amortization expense ) Administrative and other expenses ) Income before provision for income taxes Provision for income taxes ) Net income/(loss) $ ) Other comprehensive income Gain/(loss) on foreign currency translation ) ) Total comprehensive income/(loss) $ ) Net income/(loss) per share, basic and diluted $ ) Weighted average number of shares See accompanying notes to the condensed consolidated financial statements. Table of Contents 4 REDTONE ASIA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended November 30, 2013 and 2012 Six months ended November 30, Cash flows from operating activities Net income/(loss) $ $ ) Adjustments to reconcile net income/(loss) to net cash provided by/(used in) operating activities: Amortization expense Depreciation expense Deferred tax ) ) Loss on disposal of property, plant and equipment - Changes in operating assets and liabilities: Decrease/(increase) in accounts receivable ) (Increase)/decrease in inventories ) (Increase) in other receivables and deposits ) ) (Increase) in tax recoverable ) ) Increase/(decrease) in deferred income ) (Decrease)/increase in accounts payable ) Increase in tax payables Increase/(decrease) in accrued liabilities and other payables ) Net cash provided by/(used in) operating activities $ $ ) Cash flows from investing activities Purchase of property, plant and equipment ) ) Proceeds from disposal of property, plant and equipment - Increase in amount due from a related company ) ) Net cash used in investing activities $ ) $ ) Cash flows from financing activities Increase in amount due to related companies Net cash provided by financing activities $ $ Net increase/(decrease) in cash and cash equivalents ) Effect of exchange rate changes on cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for interest $
